
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.4



2005
KEY EXECUTIVE INCENTIVE BONUS PLAN
SCOTT'S LIQUID GOLD-INC.


Purpose of the Plan


        The purpose of the Key Executive Incentive Bonus Plan (the "Plan") is to
provide incentive to the Company's key executives to maximize corporate earnings
for 2005 and to reward such executives based upon performance.


Structure of the Plan


        This Plan is constructed to reserve exclusively to the shareholders the
first $1 million in pre-tax earnings. Thereafter, a bonus equal to 10% of
pre-tax earnings in excess of $1 million will be paid as an incentive bonus to
key executives.

        This Plan is also constructed so as to encourage Management to expend
every effort possible to increase pre-tax earnings in excess of $1 million. The
more pre-tax profit the Company makes, the greater the bonus and the greater the
return to the Company's shareholders. Further, by not capping bonuses to be paid
under this Plan, the Board of Directors believes that the incentives to the
Company's executives to make larger and larger profits will not be limited.


Plan Provisions


1.For 2005, a bonus pool equal to 10% of pre-tax earnings in excess of
$1 million will be set aside for distribution to the Company's key executives
who are employed by the Company at December 31, 2005.

2.Partial distributions of the bonus pool may be made in December of 2005, but
the final distribution is only to be made after the close of the year, based
upon audited pre-tax profits, during the quarter following the close of the
fiscal year.

3.Bonuses, if any, for 2005, will be divided among the Company's four executive
officers as follows: President and Chief Executive Officer, 31%; Vice
President-Marketing and Sales, 25%; Treasurer and Chief Financial Officer, 22%;
and Vice President-Operations and Corporate Secretary, 22%.

4.For purposes of this Plan, net pre-tax earnings and pre-tax profits shall be
determined without the deduction or addition of gains or losses from infrequent
or unusual events or transactions or from extraordinary items. The exclusion of
any such event, transaction or item shall be determined by action of the
Compensation Committee of the Board of Directors of the Company after reviewing
the proposed or final statements of income of the Company for the relevant
period and reviewing the accounting treatment of any such event, transaction or
item by the Company's independent accountants.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.4



2005 KEY EXECUTIVE INCENTIVE BONUS PLAN SCOTT'S LIQUID GOLD-INC.
Purpose of the Plan
Structure of the Plan
Plan Provisions
